TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 3, 2021



                                      NO. 03-19-00069-CR


                                    Freddy Uceta, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA, AND SMITH
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.